Exhibit 10.4

FIRST AMENDMENT TO THE EXCLUSIVE LICENSE AGREEMENT

This First Amendment to the Exclusive License Agreement (this “Amendment”) is
made effective as of March 31, 2009 (the “Effective Date”) between Alphatec
Spine, Inc., a Delaware corporation with a principal place of business at 5818
El Camino Real, Carlsbad, California 92008 (“Licensee”) and Stout Medical Group
LP, a limited partnership company organized under the laws of the state of
Delaware, and having a place of business at 410 East Walnut Street, Suite #8,
Perkasie, Pennsylvania 18944 (“Licensor”). Licensee and Licensor are each
hereafter referred to individually as a “Party” and together as the “Parties”.

WHEREAS, Reference is made to that certain Exclusive License Agreement dated
September 11, 2007, between the Parties (the “Agreement”).

WHEREAS, The Parties desire to amend the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the Parties hereto, the Parties hereto agree as follows:

 

1. AMENDMENTS

1.1 Amendment and Restatement of Section 4.1.4. Section 4.1.4 of the Agreement
is hereby deleted and replaced in its entirety with the following language:

“4.1.4 Minimum Royalties. Licensee shall pay Licensor the following minimum
annual royalty amounts with respect to Licensed Products in each twelve
(12)-month period listed next to such amount. No minimum annual royalty
described in this Subsection 4.1.4 shall be credited against or otherwise reduce
any other amounts payable hereunder. In the event that the sum of the earned
royalties on Net Sales timely paid in accordance with Subsection 4.1.3 above
with respect to any twelve (12)-month period determined in accordance with the
table below is less than the minimum annual royalty for such twelve (12)-month
period as also determined in accordance with the table below, the obligation to
pay the difference to Licensor shall accrue on the last day of such twelve
(12)-month period and shall be payable by Licensee no later than [***] days
following the end of such twelve (12)-month period:

 

Twelve (12)-Month Period

 

Minimum Annual Royalty

[***]   [***] [***]   [***] [***]   [***]

 

1

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(a) It is the agreement of the Parties that Licensee will make interim minimum
royalty payments with respect to the first twelve (12)-month period following
the Minimum Trigger Date as follows: with respect to each of the first three
(3)-month periods during the twelve (12)-month period commencing on the Minimum
Trigger Date (e.g. if the Minimum Trigger Date is January 1, 2010, the first
such three (3)-month period would commence on January 1, 2010 and end March 31,
2010, the second would commence April 1, 2010 and end June 30, 2010, etc.), if
the royalty amounts paid to Licensor pursuant to Section 4.1.3 for such three
(3)-month period are less than [***], then within thirty (30) days of the end of
such a three (3)-month period Licensee shall pay to Licensor the difference (it
being anticipated that the payments under this paragraph and under Section 4.1.3
shall be coordinated and made at the same time).

(b) Licensor shall make the royalty payment contemplated by Section 4.1.3
following the last three (3)-month period during the twelve (12)-month period
commencing on the Minimum Trigger Date. After making such payment:

(i) if all amounts then previously paid pursuant to paragraph (a) of this
Section plus such Section 4.1.3 payment with respect to the last three (3)-month
period during the twelve (12)-month period commencing on the Minimum Trigger
Date (the aggregate amount of such payments the “Prior Payments”) are less than
[***] then within forty five (45) days of the end of such last three (3)-month
period Licensee shall pay to Licensor the difference; and

(ii) if the Prior Payments are in excess of both: (i) the amounts paid pursuant
to Section 4.1.3 for all four three (3)-month period during the twelve
(12)-month period commencing on the Minimum Trigger Date and (ii) [***], then
within forty five (45) days of the end of such last three (3)-month period
Licensor shall pay to Licensee whichever excess is smaller.”

1.2 Amendment and Restatement of Subsection 9.2.2. Subsection 9.2.2 of the
Agreement is hereby deleted and replaced in their entirety with the following
language:

“9.2.2 Licensor’s Termination Rights Based on Non-pursuit of Regulatory Filing.
In the event that the Licensee (i) fails to use commercially reasonable efforts
to as promptly as possible obtain approval of a Licensed Product under its
current 510(k) application with the FDA (other than by reason of the FDA
imposing an impracticable clinical trial requirement in connection with the
grant of such approval) or (ii) terminates or permits to lapse its current
510(k) application with the FDA with respect to a Licensed Product, and Licensee
thereafter fails either (1) to use commercially reasonable efforts to as
promptly as possible thereafter (a) to file a new 510(k) application with the
FDA with respect to a Licensed Product, or (b) to initiate an Investigational
Device Exemption with the FDA with respect to a Licensed Product (a “Regulatory
Filing”); or (2) to make a Regulatory Filing within [***] of the date that the
Licensee terminates or permits to lapse its current 510(k) application with the
FDA with respect to a Licensed Product, and such failure, termination or lapse
is not caused by a breach of this Agreement by Licensor giving the Company a
right of termination under Section 9.2.1 hereof, then Licensor shall be entitled
to terminate the Agreement by giving Licensee [***] written notice; provided
that if during such [***] notice period the Licensee (i) makes a Regulatory
Filing, or (ii) gives Licensor written notice that it desires to continue this
license (the Continuation Notice”)

 

2

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

such termination shall be ineffective and void ab initio. In the event Licensee
sends the Continuation Notice, Licensee hereby agrees to make the following
payments to Licensor (each of which shall be credited against any amounts due to
the Licensor pursuant to Section 4.1.4):

(a) [***], within thirty (30) days of the end of the first three (3)-month
period following the date of the Continuation Notice;

(b) [***], within thirty (30) days of the end of the second three (3)-month
period following the date of the Continuation Notice;

(c) [***], within thirty (30) days of the end of the third three (3)-month
period following the date of the Continuation Notice; and

(d) [***], within thirty (30) days of the end of the fourth three (3)-month
period following the date of the Continuation Notice.

If during the period following the delivery of the Continuation Notice, the
Licensee makes a Regulatory Filing, and provided Licensee is using commercially
reasonable efforts to obtain approval from the FDA of the Licensed Product
covered by such Regulatory Filing, the payment amounts set forth in Sections
9.2.2(a)-(d) shall not be in effect following the date of such Regulatory
Filing.

If within [***] after the date of the Continuation Notice, the Company has not
made a Regulatory Filing, the termination of this Agreement shall be effective
without further action by the Parties as of the end of such fourteen (14)-month
period.”

1.3 Addition of new Subsection 9.2.3. A new Subsection 9.2.3 of the Agreement
are hereby added as follows:

“9.2.3 Voluntary Termination. Licensee shall have the right to terminate this
Agreement effective as of the first day of any calendar year upon not less than
ninety (90) days prior written notice to Licensor.”

 

2. MISCELLANEOUS

In the event of any conflict between the provisions of this Amendment and the
Agreement, the provisions of this Amendment shall prevail. Other than as set
forth in this Amendment, the remainder of the Agreement shall remain in full
force and effect.

[Signatures Follow]

 

3

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representative.

 

ALPHATEC SPINE, INC.     STOUT MEDICAL GROUP, LP:     By: Stout Medical Group,
Inc.     Its: General Partner By:    /s/ Dirk Kuyper     By:    /s/ Tom Molz
Name:   Dirk Kuyper     Name:   Tom Molz Title:   President and CEO     Title:  
President and CEO

 

4

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.